Citation Nr: 0634965	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to direct service connection for hypertension.

4.  Entitlement to service connection for residuals of 
meningitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a skin disability, 
to include scars.

7.  Entitlement to service connection for a liver disability, 
to include as due to herbicide exposure.

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

In an April 2002 rating decision, service connection was 
denied for residuals of meningitis, hearing loss and scars.  
The veteran perfected an appeal as to those denials.  

In an unappealed March 2003 rating decision, service 
connection was denied for hypertension.  In an unappealed 
June 2003 rating decision, service connection was granted for 
PTSD and a 30 percent disability rating was assigned.   

In a July 2004 rating decision, a rating in excess of 30 
percent for PTSD and a claim for TDIU were denied.  Service 
connection was denied for a liver condition and a skin 
condition.  The RO also denied the reopening of claims of 
service connection for a thyroid disorder and residuals of a 
left leg injury.  The veteran perfected an appeal as to those 
denials.

In a May 2005 decision of a RO Decision Review Officer (DRO), 
a 50 percent disability rating was assigned for PTSD, 
effective February 23, 2004, the date of receipt of the 
veteran's claim for an increased rating.  The veteran 
continued to express disagreement with the assigned rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

Clarification of issue

The Board notes that the veteran is claiming service 
connection for scars as part of a skin disability and not as 
a disability independent of his skin disability.  The two 
claims have therefore have been merged for the sake of 
conciseness.  

Remanded issues

The issues of service connection for direct service 
connection for a skin disability, to include scars; and 
service connection for a liver disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Issues not on appeal

During the course of this appeal, the veteran has claimed, 
and the RO has adjudicated, numerous other issues.  Only the 
seven issues listed on the first page of this decision are 
currently in appellate status.  

In particular, although the veteran perfected appeals as to 
the issues of service connection for a thyroid condition and 
whether new and material evidence has been received which is 
sufficient to reopen previously denied claims of entitlement 
to service connection for gout and residuals of a left leg 
injury, in a May 2006 statement, the veteran withdrew his 
appeal as to those issues.

In a March 2006 rating decision, service connection was 
granted for tinnitus, and a 10 percent disability rating was 
assigned effective February 8, 2006.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

 In a May 2006 attachment to a VA Form 646, the veteran's 
representative raised the issues of service connection for a 
skin disability and hypertension as secondary to the service-
connected PTSD.  The veteran's representative also raised the 
issue of service connection for alcoholism with a resultant 
liver disability as secondary to PTSD.  These issues pertain 
to secondary service connection and have not yet been 
considered by the RO.  They are referred  to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by intermittent suicidal 
ideation, difficulty adapting to stressful circumstances, and 
an inability to establish and maintain effective 
relationships.  Such symptomatology has been productive of 
occupational and social impairment with deficiencies in most 
areas.  The medical and other evidence of record indicates 
that the veteran's PTSD is not productive of total 
occupational and social impairment.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.

3.  The veteran's service-connected disabilities are PTSD 
(rated 70% disabling), residuals of a stress fracture of the 
right tibia (10%), tinnitus (10%), and residuals of a 
fracture of the right fifth metacarpal (0%).  A combined 80 
percent disability rating is now in effect.

4.  The medical and other evidence of record is in equipoise 
as to whether the veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.

5.  In an unappealed March 2003 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.  

6.  The evidence received since the March 2003 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim for service connection for 
hypertension.

7.  Competent medical evidence does not support a finding 
that the veteran currently has meningitis or that residuals 
of meningitis currently exist.

8.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to in-service 
noise exposure or any other incident of the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for referral for the service-connected PTSD 
on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2006).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19 (2006).

4.  The March 2003 rating decision denying the claim for 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

5.  Evidence received since the March 2003 rating decision is 
not new and material as to the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

6.  Meningitis was not incurred in or aggravated by service, 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected PTSD, as well as TDIU.  He is also seeking to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.  In addition, he seeks service 
connection for residuals of meningitis and bilateral hearing 
loss.  As is described elsewhere in this decision, the 
remaining issues on appeal,  entitlement to service 
connection for a skin disability and a liver disability, are 
being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in June 
2001, January 2004, and March 2004, which were specifically 
intended to address the requirements of the VCAA.  The June 
2001 letter informed the veteran of the evidence necessary to 
establish direct service connection for residuals of 
meningitis and bilateral hearing loss.  The January 2004 
letter told the veteran of the need to submit new and 
material evidence to reopen the claim of service connection 
for hypertension.  In that letter, the RO also advised the 
veteran of what the evidence must show to establish service 
connection for hypertension.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The March 2004 letter advised the veteran "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  See the 
March 2004 VCAA letter, page 6.  That letter also informed 
the veteran of what the evidence must show to establish TDIU.  
Id., page 7.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in all of the VCAA letters to inform VA 
of medical evidence pertaining to his claimed disabilities 
and to submit VA Form(s) 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in all of the VCAA letters, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [A VA general medical examination 
was conducted in May 2004; VA PTSD examinations were 
conducted in May 2004 and April 2005; and a VA audiological 
examination was conducted in February 2006.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies." June 2001 VCAA letter, 
page 3.  In the 2004 letters, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.  See the March 
2004 VCAA letter, page 4; and the January 2004 VCAA letter, 
page 5.

In the June 2001, January 2004 and March 2004 letters, the RO 
informed the veteran that he may submit any evidence herself 
that is not of record.  This request was unlimited; that is, 
it can reasonably be read to encompass any and all evidence 
in the veteran's possession.  The VCAA letters thus complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims of service connection for meningitis and bilateral 
hearing loss were adjudicated by the RO in April 2002, after 
the June 2001 VCAA letter.  Similarly, the claim of whether 
new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to direct service connection for hypertension, the claim for 
an increased rating for PTSD, and the TDIU claim were 
adjudicated by the RO in July 2004, after the January and 
March 2004 VCAA letters.  Therefore, the timing of the VCAA 
notice is not at issue with regard to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claims regarding PTSD and TDIU, because service connection 
has already been granted for PTSD and other service-connected 
disabilities.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability.  
Additionally, the RO addressed elements (4) and (5) in a 
March 2006 letter.  

As to the issue of new and material evidence regarding 
hypertension and the issue of service connection for 
bilateral hearing loss, element (2), current disability, is 
not at issue because there is medical evidence that the 
veteran has his claimed disabilities.  The veteran's claim to 
reopen entitlement to service connection for hypertension and 
his claim of entitlement to service connection for bilateral 
hearing loss were denied based on element (3), relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element. 

With regard to the claim of service connection for residuals 
of meningitis, that claim was denied based on elements (2) 
and (3), current existence of a disability and relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements. 

With regard to the service connection claims, elements (4) 
and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of the reopening of the 
claim of service connection for hypertension and the claims 
of service connection for residuals of meningitis and 
bilateral hearing loss.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  In 
any event, the RO addressed elements (4) and (5) in a March 
2006 letter.  

As will be discussed in greater detail below, a higher rating 
for PTSD and TDIU are being granted by the Board in this 
decision.  It is not within the Board's jurisdiction to 
assign an effective date for the higher disability rating or 
TDIU.  The Board is confident that prior to doing so, the 
agency of original jurisdiction will provide the veteran with 
appropriate notice under Dingess.  Because the Board 
concludes below that the claim for direct service connection 
for hypertension is not reopened and that the preponderance 
of the evidence is against the claims for service connection 
for residuals of meningitis and bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

It is clear that the veteran is amply aware of his 
responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With respect to the hypertension claim, under the VCAA VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes service medical 
records, VA and private medical records, and reports of VA 
examinations, which will be described below.  There is no 
indication that there currently exists any evidence which has 
a bearing on this case which has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He has not requested a hearing.

Additionally submitted evidence
 
In August 2006, the Board received additional medical 
evidence, which had ben submitted to the RO in May 2006 and 
forwarded by the RO to the Board for inclusion in the 
veteran's VA claims folder.  The veteran's representative in 
a May 2006 statement indicated that the veteran wanted the RO 
to consider this evidence prior to the Board's review; it is 
unclear whether  the RO did so.  In any event, a review of 
the additionally submitted evidence shows that it is 
pertinent to whether a 
70 percent disability rating (but not a 100 percent rating) 
is warranted for PTSD and whether TDIU is warranted.  
Although the veteran has not waived agency of original 
jurisdiction (AOJ) consideration of this evidence, 
consideration of it by the Board is not prejudicial to him, 
because the claims for an increased rating for PTSD and TDIU 
are being granted.

The additionally submitted evidence is manifestly not 
pertinent to whether a 100 percent disability rating is 
warranted for PTSD.  See 38 C.F.R. § 20.1304 (2006).  The 
veteran's treating VA psychiatrist, although endorsing 
symptomatology consistent with the assignment of a 70 percent 
rating under the schedular criteria, 38 C.F.R. § 4.130, 
crossed out the criteria for a 100 percent rating and marked 
in his own handwriting "NA" [not applicable].

This medical evidence, which addresses only the veteran's 
PTSD, does not pertain at all to the three remaining issues, 
entitlement to service connection for hypertension, residuals 
of meningitis, and bilateral hearing loss.  

Therefore, the Board may consider this evidence on the issues 
of increased rating for PTSD and TDIU without initial AOJ 
consideration.  See 38 C.F.R. § 20.1304 (2006).

Accordingly, the Board will proceed to a decision on the 
merits as to five of the appealed issues.

1.  Entitlement to an increased evaluation for service-
connected PTSD, currently rated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU 
is not dispositive of the veteran's increased rating claim.



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence, which is not service 
connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in full remission.  
This was specifically found by the May 2004 VA examiner, 
based on a review of the claims file, and indeed the record 
does not reflect any treatment for active alcohol use.  
Therefore, it does not appear that alcohol dependence 
significantly contributes to the veteran's current 
psychiatric symptomatology.

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms more appropriately 
warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.  

With regard to specific schedular criteria, the veteran had 
intermittent suicidal ideation.  At the May 2004 VA 
examination, he denied suicidal ideation.  In a July 2004 
statement, he claimed that he had constant suicidal ideation 
but that he had previously been unable to admit it.  A 
January 2005 VA mental status examination revealed no suicide 
ideation.  At the April 2005 VA examination, he denied any 
current suicide ideation, intent, or plan, but reported 
frequent passive suicidal thoughts.  A May 2005 VA treatment 
record reflects that the veteran reported that he had had 
suicidal ideation, but VA mental status evaluations from May 
2005 to February 2006 reflect no current suicidal ideation.

The veteran clearly has difficulty in adapting to stress 
circumstances (including work or a worklike setting).  The 
veteran last worked in 1979 and was fired from that job 
because of his drinking, wrecking vehicles, being in jail for 
driving-under-the-influence charges, and fighting.  The 
veteran was self-employed from 1979 to 2004 in the heating 
and air conditioning business, but his tax returns reflect 
that his business had not made a profit in the last several 
years.  He has been completely unemployed since 2004.  The 
veteran's treating psychiatrist has repeatedly opined that 
the veteran is unable to function in a normal competitive 
environment due to at least in part his PTSD symptoms.  
Moreover, the May 2004 VA examiner stated that the veteran 
would be unable to accomplish competitive work given his 
chronic psychiatric symptoms.  

The veteran also has an inability to establish and maintain 
effective relationships.  The veteran lives with his 
girlfriend.  At the May 2004 VA examination, he reported 
having few friends.  At the April 2005 VA examination, he 
reported that he had no friends other than his girlfriend 
because his only other friend recently died.  He added that 
he isolated himself and that he did not socially interact 
with others.  In July 2005, he reported that he now had a 
good relationship with one of his sons, but that he still had 
to improve relationships with his other children.  

The May 2004 VA examiner indicated that the veteran had 
moderate limitations of social and occupational functioning.  
The May 2004 VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  The April 2005 VA examiner 
assigned a GAF score of 45 for current impairment and a GAF 
score of 55 as the highest level of functioning for the past 
year.  The veteran's treating psychiatrist assigned a GAF 
score of 40 in 2004 and a GAF score of 39 starting in May 
2005.  These GAF scores are precisely what are contemplated 
in the criteria for a 70 percent rating ("occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations . . .").  In fact, the 
veteran's treating psychiatrist reported in a May 2006 
statement that the veteran met the criteria for a 70 percent 
disability rating - specifically, an occupational and social 
impairment, with deficiencies in most ares, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as described below.

As for impaired impulse control, such as unprovoked 
irritability with periods of violence, as noted above, the 
veteran has reported that he was fired from his non-self-
employed job in 1979 because of, among other things, 
fighting.  He has also complained of anger and irritability.  
The veteran reported to the May 2004 VA examiner that he and 
his live-in girlfriend had separate bedrooms because of his 
tendency to become violent at night when having nightmares.  
However, there is no evidence of current impaired impulse 
control, such as unprovoked irritability with periods of 
violence during the hours in which he is awake.  Moreover, VA 
mental status evaluations done by the veteran's treating 
psychiatrist show no evidence of aggressiveness.  In other 
words, there is no evidence of outbursts of anger or any 
violence towards others.

There is no evidence that the veteran has obsessive rituals 
which interfere with routine activities.  Moreover, there is 
no evidence that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  Furthermore, although the 
veteran reported at the April 2005 VA examination that he had 
continued difficulty with anxiety and depression, there is no 
evidence that the veteran has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  In fact, the veteran denied 
any history of panic attacks at the April 2005 VA 
examination.  There is also no evidence of spatial 
disorientation.  Additionally, there is no evidence of 
neglect of personal appearance and hygiene.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD - 
being reflective of severe impairment in occupational and 
social functioning due primarily to intermittent suicidal 
ideation, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships - is more serious than the "reduced reliability 
and productivity" contemplated by the 50 percent level, and 
more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  See 
38 C.F.R. § 4.7 (2005).  To that extent, the appeal is 
granted.

The Board has also considered whether an even higher rating, 
namely 100 percent, is warranted for the PTSD.  However, for 
reasons expressed immediately below, the Board has concluded 
that the evidence does not support a conclusion that the 
veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 100 
percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication. The report of the May 2004 VA 
examination revealed that the veteran's thought process was 
logical, organized, and goal directed, and that his speech 
was fluent and clear.  Various mental status examinations 
done by the veteran's treating psychiatrist in 2005 and 2006 
reflect that the veteran had good concentration.  At the 
April 2005 VA examination, the veteran's thought processes 
were coherent but mildly circumstantial.  There was no 
evidence of a formal thought disorder or perceptual 
disturbance.  The veteran's speech was normal in rhythm and 
clarity, but he was rather verbose.  In other words, even 
with consideration of the veteran's intrusive thoughts and 
flashbacks, there is no evidence of impairment in thought 
processes or communication to the extent warranted for a 100 
percent disability rating.  Also, the VA examinations and VA 
mental status evaluations for treatment purpose reveal no 
evidence of persistent delusions or hallucinations.

The evidence of record indicates that the veteran is not in 
persistent danger of hurting himself or others.  Although the 
veteran had anger management problems in the late 1970s, he 
has consistently denied homicidal ideation.  As noted above, 
VA mental status evaluations were absent for aggressiveness.  
As for suicidal ideation, as discussed above the veteran has 
on occasion harbored thoughts of suicide.  However, VA 
treatment records from 2004 to 2006 and the reports of the 
2004 and 2005 VA examinations reveal that the veteran had no 
suicidal intents or plans.  There is no indication in the 
record that he has attempted suicide.

No grossly inappropriate behavior was noted in the reports of 
the 2004 and 2005 VA examinations or in the VA treatment 
records.  While the veteran may be easily irritated and has a 
remote history of employment-related violence, there is no 
evidence that he has been involved in recent physical 
altercations as result of being unable to manage his anger.  
Moreover, VA treatment records and reports of VA examinations 
show no self-abusive behavior.  At the May 2004 VA 
examination, the veteran had good eye contact, was very 
pleasant, and demonstrated a positive sense of humor.  At the 
April 2005 VA examination, the veteran was cooperative 
throughout the interview.  There is simply no evidence 
suggestive of "grossly inappropriate behavior."

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  At the 
May 2004 VA examination, the veteran was casually dressed and 
appeared clean.  His grooming was adequate.  At the April 
2005 VA examination, the veteran was casually dressed, and 
grooming and hygiene were adequate.

There is no evidence that the veteran is disoriented as to 
time or place.  The various mental status evaluations reveal 
that the veteran was oriented to time and place.

As for memory impairment, the veteran claims that he has a 
difficult time remembering most things.  The evidence, 
however, is not consistent with memory loss of close 
relatives, his own occupation, or his own name.  At the May 
2004 VA examination, the veteran was able to recall two out 
of three objects after five minutes and could recall all 
objects on a second trial.  He was able to name five recent 
Presidents of the United States without any difficulty and 
was able to identify five large United States cities.  There 
is no indication that the veteran did not remember the names 
of his girlfriend, siblings, and children; his former 
occupation; or his own name.  The Board also notes that the 
veteran has been able to report his family history and work 
history.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by having a 
live-in girlfriend, having a relationship with one of his 
children, and, as reported to the May 2004 examiner, 
attending meetings of the Veterans of Foreign Wars of the 
United States (VFW).  Hence, while the veteran may have 
difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  The Board has not identified 
any other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
100 percent rating have been approximated, and the veteran 
has pointed to no such pathology.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.

Extraschedular evaluation

In the July 2004 rating decision, the RO considered the 
matter of referral of this issue for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his PTSD.  
In fact, it appears that he has never been hospitalized for 
his service-connected PTSD.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, he was self-
employed for a number of years.  Moreover, the April 2005 VA 
examiner noted the veteran had significant difficulties with 
physical problems, including gout, and that such physical 
problems appeared to be his primary difficulty and most 
directly influenced his inability to sustain gainful 
employment.

In short, there is nothing in the evidence of record to 
indicate that the service-connected PTSD causes impairment 
with employment over and above that which is contemplated in 
the now assigned 70 percent schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As discussed above, a disability 
rating at the 70 percent level reflects deficiencies in most 
areas, to include work.  The medical evidence does not 
demonstrate that the veteran's psychiatric disability is 
productive of more impairment or deficiency than the current 
70 percent disability rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran also seeks TDIU.  The veteran's service-connected 
disabilities are PTSD (now rated 70% disabling), residuals of 
a stress fracture of the right tibia (10%), tinnitus (10%), 
and residuals of a fracture of the right fifth metacarpal 
(0%).  A combined 80 percent disability rating is now in 
effect.

Discussion

The veteran's combined disability rating is 80 percent, with 
one of his disabilities being at least 40 percent disabling 
(his PTSD is now rated as 70 percent disabling).  Therefore, 
the service-connected disabilities meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  
With respect to whether the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, there is conflicting 
evidence.  

The veteran's treating VA psychiatrist has repeatedly stated 
that the veteran is unable to sustain gainful employment due 
to his PTSD and physical disabilities.  Specifically, in 
February 2006, the treating psychiatrist has indicated that 
the veteran's PTSD and physical problems interact and 
complicate his ability to function.  Later, in a May 2006 
statement, the veteran's treating psychiatrist stated that 
the veteran was unemployable due to his PTSD.  The May 2004 
VA examiner stated that the veteran would be unable to 
accomplish competitive work given his chronic psychiatric 
symptoms.  

The April 2005 VA examiner, on the other hand, noted the 
veteran had significant difficulties with physical problems, 
including gout, and that such physical problems appeared to 
be his primary difficulty and most directly influenced his 
inability to sustain gainful employment.  The April 2005 VA 
examiner added that the veteran's most significant 
difficulties appeared to be primarily related to the 
worsening of his physical disabilities with resulting 
increase in physical difficulties and limitations.  

Although the majority of the veteran's physical disabilities, 
including gout, are not service connected, the veteran has 
service-connected residuals of a stress fracture of the right 
tibia, rated as 10 percent disabling; bilateral tinnitus, 
rated as 10 percent disabling; and residuals of a fracture of 
the right fifth metacarpal, rated as noncompensably (zero 
percent) disabling.  These service-connected disabilities 
must be taken into account in evaluating the veteran's 
unemployability.  

The report of the February 2003 VA orthopedic examination 
shows a diagnosis of right leg status post fracture of the 
tibia and fibula with a normal physical examination.  The 
February 2003 VA examiner opined that the veteran's right 
ankle pain and tenderness appeared to be secondary to his 
gouty arthritis and was less likely to be related to in-
service trauma to the right leg.  The fracture residuals of 
the right hand appear to be inconsequential.    

The veteran's tinnitus would be a detriment to his 
employability, especially in connection with his severe PTSD.  
This is because the tinnitus may increase the veteran's well-
documented irritability, as well as impacting on his 
inability to interact with others, which is obviously 
severely compromised by the PTSD.   

The Board is of course cognizant that the veteran has a 
number of non service-connected disabilities, including gouty 
arthritis, hypothyroidism, and fatty liver disease, which 
affect his unemployability.  However, the Board has carefully 
weighed the evidence of record and finds that there exists an 
approximate balance of evidence for and against the claim.  
That is, there exists evidence to the effect that, even 
discounting the non service-connected disabilities, the 
veteran cannot work due to the service-connected PTSD and his 
tinnitus.  When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

Accordingly, in light of the evidence showing unemployability 
due to the veteran's service-connected PTSD and tinnitus, and 
with resolution of doubt in the veteran's favor, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. 
§ 4.16(a).

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to direct service connection for hypertension.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for hypertension may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 9 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in December 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for hypertension.  His initial claim was denied in 
a March 2003 RO rating decision.  The veteran's claim to 
reopen the previously denied claim of service connection for 
hypertension was denied in a July 2004 RO rating decision; he 
has appealed that decision.  
Under such circumstances, the Board must determine whether 
new and material evidence has been received which serves to 
reopen the previously denied claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) [the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits]. 

Preliminary matter - the finality of the March 2003 RO 
decision

In the March 2003 rating decision, service connection was 
denied for hypertension.  The same rating decision decided a 
number of other claims. The veteran was notified of that 
rating decision on March 13, 2003.  In April 2003, the 
veteran submitted a VA Form 21-4138 titled "NOTICE OF 
DISAGREEMENT."  In that VA Form 21-4138, the veteran stated 
that "[i]n response to DVA letter dated March 13, 2003, I 
would like to file a notice of disagreement with the overall 
rating decision."  The meaning of this is unclear.  However, 
in a statement submitted with the VA Form 21-4138, the 
veteran's then representative furnished clarification, 
specifically indicating that the veteran was "expressing 
disagreement with the denial of service connection for PTSD 
and a skin condition."   

The veteran did not subsequently disagree with the denial of 
service connection for hypertension within the prescribed one 
year period after the issuance of the March 13, 2003 rating 
decision.  See 38 C.F.R. § 20.302 (2006).  On the contrary, 
in a December 2003 VA Form 21-4138, the veteran indicated 
that he "would like to file a claim for ... blood pressure."  
The RO treated the December 2003 VA Form 21-4138 as a claim 
to reopen.  

In short, there is no document in the veteran's claims file 
that can be construed as a NOD as to the denial of service 
connection for hypertension in the March 2003 RO rating 
decision, and neither the veteran nor his representative has 
contended otherwise.  The Board therefore concludes that the 
unappealed March 2003 rating decision with regard to the 
denial of service connection for hypertension is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
March 2003 consisted of the veteran's service medical 
records, a report of a June 1980 VA examination, and VA 
treatment records dated from 2000 to 2002.  

Service medical records from the veteran's period of active 
service and the report of the June 1980 VA examination show 
no diagnosis of hypertension or, for that matter, elevated 
blood pressure readings.  


VA treatment records dated from 2000 to 2002 reflect a 
diagnosis of a history of hypertension.

The March 2003 decision

The March 2003 RO decision denied the veteran's claim due to 
the evidence of record did not demonstrate either evidence of 
in-service incurrence or aggravation of a disease or injury, 
or medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  [In other 
words, the RO determined that Hickson elements (2) and (3) 
had not been satisfied.]  

The veteran filed to reopen his claim in December 2003.  As 
was noted in the Introduction section, the RO declined to 
reopen the claim, and the veteran appealed.  Additional 
evidence which has been received since March 2003 will be 
discussed below.

Analysis

Discussion

The veteran's claim of entitlement to service connection for 
hypertension was denied in March 2003 because of failure to 
satisfy Hickson element (2), in-service incurrence of disease 
or injury, and Hickson element (3), medical nexus.  In order 
for the claim to be reopened there must be new and material 
evidence as both of these elements.  See Evans v. Brown, 9 
Vet. App. 273 (1996) [there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for the claim to 
be reopened].

Evidence added to the record since the denial includes 
private medical records dated from 1991 to 1995, VA treatment 
records dated from 1999 to 2006, and a July 2004 statement of 
the veteran.

The medical records dated from 1991 to 2006 reflect a 
continuing diagnosis of hypertension, with an initial 
diagnosis of hypertension evidently being made in 1991.  This 
evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The presence of hypertension 
was known at the time the RO denied the veteran's claim in 
March 2003; the matter of the existence of hypertension has 
not been in dispute.  The medical evidence received since 
March 2003 merely reflects that hypertension still exists.  
Such evidence, although new, is not material, since it does 
not establish in-service incurrence or aggravation of such 
disability, or medical nexus.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

Indeed, this medical evidence stands against the veteran's 
claim in that it indicates that hypertension was initially 
diagnosed long after service.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to a 
claimant is not new and material]. 

As for the veteran's July 2004 statement in which he has had 
high blood pressure since he returned from Vietnam, such a 
statement cannot be considered material as to the question of 
any relationship to service.  This statement is essentially 
reiterative of veteran's contentions at the time of his 
initial claim, that is that he has hypertension which had its 
inception during his military service.  As such, it is not 
new and cannot serve to reopen the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, it is well established that laypersons such as the 
veteran are not competent to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In short, all of the additionally received evidence as to 
Hickson elements (2) and (3) emanates from the veteran 
himself.  Those elements, which were lacking at the time of 
the March 2003 RO decision, still have not been met.  For 
that reason the veteran's claim to reopen fails.  See Evans, 
supra.

In summary, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  The 
additionally received evidence does not relate to 
unestablished facts necessary to substantiate the claim, both 
in-service incurrence or aggravation of disease or injury and 
medical nexus.  The claim is not reopened, and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

4.  Entitlement to service connection for residuals of 
meningitis.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence does not demonstrate that the 
veteran has meningitis or residuals thereof.  VA examination 
reports and VA and private treatment records do not reflect a 
diagnosis of meningitis or residuals thereof.

To the extent that the veteran is himself asserting that he 
in fact does have a current diagnosis of meningitis or 
residuals thereof, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra; Gilpin, supra.  In the absence of competent 
medical diagnosis of meningitis or residuals thereof, service 
connection may not be granted.  As noted above, the veteran 
has had ample opportunity to submit competent medical 
evidence of meningitis or residuals thereof, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
residuals of meningitis fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

With respect to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, the veteran's service 
medical records are utterly negative as to any suggestion of 
meningitis.  Hickson element (2) has not been met.

As for Hickson element (3), no competent medical nexus 
opinion exists.  
It is clear that in the absence of a current diagnosis of 
meningitis or residuals thereof, a medical nexus opinion 
would be an impossibility.  

In summary, in the absence of all required Hickson elements, 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
residuals of meningitis.  The benefit sought on appeal is 
accordingly denied.

5.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of the 
February 2006 VA examination shows that the auditory 
threshold for 4000 Hertz is 40 decibels in the right ear and 
that the auditory thresholds for 500, 2000, 3000 and 4000 
Hertz are 26 decibels or greater.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of hearing loss in either 
ear.  In particular, the audiograms on entrance in August 
1970 and on separation in February 1972 indicate that the 
veteran's hearing was within normal limits.  See Hensley, 5 
Vet. App. at 157 [the threshold for normal hearing is from 0 
to 20 decibels].  Furthermore, the record does not reflect 
medical evidence showing any manifestations of hearing loss 
during the one-year presumptive period after separation from 
service.  Accordingly, Hickson element (2) is not met with 
respect to disease.

With respect to in-service incurrence of injury, the veteran 
has asserted that he had hazardous noise exposure in service.  
His service personnel records reflect that his duties 
included helicopter gunner and helicopter crew chief and that 
he received the Air Medal.  In-service incurrence of injury, 
that is to say hazardous noise exposure, has been shown, and 
Hickson element (2) is met.

Moving to crucial element (3), medical nexus, there is of 
record only one competent nexus opinion, the report of a 
February 2006 VA examination.  That opinion was not favorable 
to the veteran's claim.  The examiner noted that the veteran 
entered service with hearing within normal limits and 
separated with hearing within normal limits, that such 
findings clearly indicate his hearing loss did not occur 
while in service, and that it is less likely than not that 
his hearing loss is related to service.

The only opinion that purports to relate the veteran's 
hearing loss to events in service comes from the statements 
of the veteran himself.  However, it is now well established 
that laypersons, such as the veteran, without medical 
training are not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 
supra.; see also 38 C.F.R. § 3.159 (a)(1).

The Board notes that in essence the veteran has contended 
that he has experienced hearing loss continually since 
service.  The Board has considered this contention.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, there is no competent 
medical evidence that the veteran was diagnosed with or 
treated for hearing loss until almost thirty-four years after 
his separation from service.  Further, the veteran did not 
claim a hearing loss until many years after separation from 
service, notably the May 2000 claim.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].  In particular, his initial claim of entitlement to 
service connection, filed in January 1980, did not mention 
hearing loss.

Moreover, supporting medical evidence is required in the 
circumstances presented in this case.  See Voerth, supra.  
Such evidence is lacking in this case.  In short, element (3) 
medical nexus is not met by the veteran's allegations of 
continuous symptomatology.

The competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current hearing loss.  Hickson element 
(3) is not met, and the veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for hearing loss.  The claim is therefore denied.


ORDER

A disability evaluation of 70 percent is granted for PTSD, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to direct service connection 
for hypertension is not reopened.  The benefit sought on 
appeal remains denied.

Service connection for residuals of meningitis is denied.

Service connection for bilateral hearing loss is denied.


REMAND

6.  Entitlement to direct service connection for a skin 
disability, to include scars, to include as due to herbicide 
exposure.

7.  Entitlement to service connection for a liver disability, 
to include as due to herbicide exposure.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.

Reasons for remand

VA examination/nexus opinions

Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).  
Medical records reveal a diagnosis of a liver disability.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board observes in passing that the veteran submitted a 
May 9, 2003 report of a liver biopsy completed by Dr. S.G. at 
the St. Louis VA Medical Center - John Cochran Division.  In 
light of the current diagnosis of a liver disability and 
evidence showing in-service exposure to herbicides, the Board 
believes that a medical nexus opinion is necessary.
  
Medical records reflect a past history of lichen simplex 
chronicus, recurring dermatitis, an episode of cellulitis, 
and scarring.  It is not clear whether the veteran currently 
has a skin disability or scarring resulting therefrom.  In 
light of the evidence showing a past diagnosis of a skin 
disability with scarring and evidence showing in-service 
exposure to herbicides, the Board believes that a medical 
examination and medical nexus opinion are necessary.

The Board further observes that the veteran submitted a 
partial copy of a VA medical record dated June 27, 2005 from 
the rheumatology section of St. Louis VA Medical Center - 
John Cochran Division.  This record reflects that the veteran 
complained of a rash on his feet.  However, a complete copy 
of this treatment record is not of record.  This treatment 
record pertains to the issue of service connection for a skin 
disability and should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Other matter

As decided above, the veteran has been granted TDIU.  Before 
this appeal proceeds further, the Board believes that the 
veteran's representative should be contacted by VA and asked 
if the veteran wishes to continue with any of his current 
claims.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Prior to taking any further action as 
to this appeal, VBA should contact the 
veteran's representative in order to 
determine whether, in light of the grant 
of TDIU, the veteran wishes to continue 
to pursue any claims.  

2.  VBA should obtain a copies of recent 
treatment records of the veteran at St. 
Louis VA Medical Center - John Cochran 
Division.  Any such record should be 
associated with the veteran's claims 
file.

3.  VBA should schedule the veteran for 
an examination to determine the 
existence, nature, and etiology of any 
current skin disorder and scarring.  
After examination of the veteran and 
review of all pertinent medical records, 
the examiner should determine whether the 
veteran has a current skin disorder and 
any current scarring, to include from a 
previous skin disorder.  If a current 
skin disorder or scarring is diagnosed, 
the examiner should provide an opinion as 
to whether it is as least as likely as 
not that the veteran's skin disorder or 
scarring is related to the veteran's 
military service, to include in-service 
exposure to herbicides.  The report of 
the dermatological examination should be 
associated with the veteran's VA claims 
folder.

4.  VBA should arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to whether the veteran's 
liver disability is as least as likely as 
not related to his military service, in 
particular his presumed exposure to 
herbicides.  If the reviewer deems it to 
be necessary, the veteran should undergo 
physical examination and/or diagnostic 
testing to determine the nature of his 
liver disability.  The reviewing 
physician's opinion should be associated 
with the veteran's VA claims folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


